— In an action pursuant to Insurance Law § 5106 by two hospitals as *653the assignees of certain patients to recover attorney’s fees expended to recover unpaid benefits due under the no-fault provisions of the Insurance Law, the plaintiffs appeal from (1) a purported order of the Supreme Court, Nassau County (Levitt, J.), dated June 19, 1985, which denied the application, and (2) a judgment of the same court, which, upon reconsideration, awarded them attorney’s fees only in the amount of $250 under 11 NYCRR 65.16 (c) (8) (viii) and (x) on five causes of action.
Appeal from the purported order dismissed. That paper is a decision from which no appeal lies.
Judgment affirmed.
The defendant is awarded one bill of costs.
Special Term properly found that the plaintiffs were entitled to attorney’s fees of $50 on each of their five causes of action, as each claim was settled prior to the commencement of the instant action (see, Insurance Law § 5106 [a]; 11 NYCRR 65.16 [c] [8] [viii]). No interest could be awarded on those fees as, unlike other sections of that same regulation, none is provided for pursuant to 11 NYCRR 65.16 (c) (8) (viii). (See also, Interboro Gen. Hosp. v Allcity Ins. Co., 119 AD2d 633.) Rubin, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.